Citation Nr: 0202954	
Decision Date: 04/01/02    Archive Date: 04/11/02

DOCKET NO.  99-03 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
variously diagnosed back disorder.  

2.  Entitlement to service connection for a skin or eyelid 
disorder, variously diagnosed to include psoriasis, including 
as secondary to Agent Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  

The current appeal arose from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

The RO, in pertinent part, determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a back disorder, to 
include lumbosacral strain, congenital scoliosis and partial 
lumbarization of S1 and congenital sacralized L5 or 
lumbarized L1, residuals of back injury in 1971 or 1972, and 
postoperative herniated intervertebral disc.  The RO also 
denied entitlement to service connection for a skin condition 
as a result of exposure to herbicides.  The veteran submitted 
a timely notice of disagreement.  

In February 2000 the RO determined that service connection 
was not warranted for a scaly lesion of the right upper 
eyelid.  

In November 2000 the Board of Veterans' Appeals (Board) 
remanded the current claims in response to the veteran's 
request to provide oral testimony before a Decision Review 
Officer at the RO.  

In September 2001 the RO affirmed the determinations 
previously entered.

Although the RO rescheduled hearings in response to the 
veteran's requests for postponements, he never reported to 
such hearings and there have been no further requests.  

The case has been returned to the Board for further appellate 
review.




FINDINGS OF FACT

1.  In March 1991 the RO declined to reopen previously denied 
claims of entitlement to service connection for a back 
disorder.  

2.  The evidence submitted since the March 1991 rating 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  

3.  The probative competent medical evidence of record does 
not show that the veteran currently has a skin or eyelid 
disorder, variously diagnosed to include psoriasis, linked to 
active service on any basis including AO exposure.  


CONCLUSIONS OF LAW

1.  Evidence received since the final March 1991 rating 
decision wherein the RO declined to reopen the claim of 
entitlement to service connection for a back disorder is not 
new and material, and the veteran's claim for that benefit is 
not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.014(a), 3.156(a), 20.1103 
(2001).  

2.  A skin or eyelid disorder, variously diagnosed to include 
psoriasis, was not incurred in or aggravated by active 
service, including on the basis of AO exposure.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 3.303(d), 3.307(a)(6) and (d), 3.309(e) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
variously diagnosed back disorder.

The claims file reflects that the initial denial of service 
connection for a back disorder was in October 1981.  At that 
time, the evidence of record included the service medical 
records (SMRs) which showed that the veteran noted that he 
had been treated for low back pain at time of service 
entrance examination in September 1966.  They also reflect 
that the veteran was seen in January 1967 for acute back 
pain.  Treatment included an analgesic, heat, and medication.  
Additional treatment for back complaints was not indicated in 
the additional SMRs of record, to include at time of 
separation examination in August 1969.  Postservice records 
from 1972 to 1981 showed treatment for other conditions.  

In May 1990, the veteran filed to reopen his claim for 
service connection for a back disorder.  Records submitted in 
support of the claim included private records from October 
1969, shortly after service separation, through 1988.  An 
October 1969 X-ray of the back was interpreted as showing a 
very slight scoliosis in the lower dorsal and lumbar spine 
without any significant rotation of the segments.  Alignment 
in the lateral view was practically normal; sacral 
inclination was 39 degrees.  There was no primary bone 
lesion.  The interspaces were described as normal in width.  
The impression was "for practical purposes, normal."  

The additional private records reflect complaints associated 
with the spine in 1978.  At that time, the veteran reported 
that he injured his back in 1971 and 1972.  Since that time, 
he had experienced weakness in the arms or legs and joint 
pain.  He also reported back pain in 1980.  He underwent a 
chemonucleolysis and discography of the L4-L5 disc space in 
1985.  In 1988, after additional complaints, the veteran 
underwent a laminectomy and discoidectomy at L4-L5 on the 
left side.  

In October 1990, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a back disorder.  It was noted that 
this treatment was many years after service separation.  

In 1991, the veteran again filed to reopen his claim.  He 
submitted additional private records dated from 1980 through 
1990, to include employment physical reports, lab  reports, 
X-ray reports, and other clinical records.  Much of this 
evidence was already of record and considered by the RO in 
1990.  Computerized tomography (CT) scans of the spine from 
August and October 1985 reflected a small central disc 
herniation at the L5-S1 level.  An additional CT scan from 
January 1988 included an impression of "soft tissue density 
contiguous with and isodense with the disc material, L4-L5 
level..."  It was noted that this was consistent with 
intervertebral disc herniation.  

In March 1991, the RO determined that new and material 
evidence had not been submitted and the claim for service 
connection for a back disorder was again denied.  It was 
noted that the evidence related to recent medical findings 
that were cumulative in nature.  

In July 1997, the veteran filed to reopen his claim for 
service connection for a back disorder.  Evidence added to 
the record includes a SMR, the date of which is unreadable 
except for the month treatment occurred which was in October.  
This record reflects that the veteran was treated on at least 
one other occasion during service for back complaints.  (The 
Board notes that treatment was at a dispensary in Texas, 
while the previously noted SMR regarding back complaints 
reflected treatment at a Louisiana dispensary.)  An acute 
lumbosacral strain was the physician's impression.  In a 
November 1997 statement, the veteran stated that this 
treatment was on October 3, 1969.  

Additional private records submitted dated from 1993 through 
1998 reflect that the veteran underwent additional back 
surgery in 1996.  A repeat laminectomy at L4,5 with excision 
of an extruding disc was performed.  

Posterolateral fusion at L4-L5, L5-S1 using autogenous bone 
obtained from the left iliac crest was also performed.  A 
private physician reported in March 1998 that clinical 
examination of the veteran at that time showed full and 
painless range of motion of the lumbosacral spine.  
Neurologically, the veteran was intact.  X-rays confirmed the 
presence of spina bifida occulta for which no treatment was 
indicated.  

In June 1998, the RO determined that this evidence did not 
represent new and material evidence to reopen the claim, as 
it did not establish any relationship to the acute 
lumbosacral strain that occurred in 1967, and resolved before 
discharge examination in August 1969.  The veteran submitted 
a notice of disagreement and the current appeal ensued.  

Private records from 1995 through 1999 were submitted.  Many 
of these records were duplicates of clinical records already 
in the claims file.  Records from 1998 showed that the 
veteran had undergone left knee surgery.  In February 2000, 
the RO again denied the claim noting that the evidence was 
essentially cumulative of evidence already in the claims 
file.  

In November 2000, the Board remanded the claim for additional 
development, to include a personal hearing.  The record 
reflects that the veteran failed to show for a scheduled 
hearing in May 2001.  The RO requested that the file be 
reviewed by a medical examiner and that an examination be 
conducted so that the examiner could provide an opinion as to 
whether it was at least as likely as not that the veteran's 
current back condition was due to inservice back injury.  
This examination was conducted in August 2001.  The examiner 
noted that he reviewed the claims file prior to his 
evaluation of the veteran.  

The veteran related treatment on one occasion during service 
for complaints associated with a back injury.  He said that 
he had experienced back pain for approximately 2 weeks after 
this injury in 1967, and that he later returned to duty.  



He said that he did not seek additional treatment during 
service or after service until 1982.  The examiner noted the 
veteran's various back surgeries which occurred over the 
years thereafter.  Following examination, the examiner's 
impression was of mechanical low back pain, status post 
fusion and laminectomy x 2, severely symptomatic.  

In the examiner's opinion, there was insufficient evidence 
through the medical record to establish a direct connection 
between the veteran's complaints of low back pain in the 
service, and his subsequent development of radicular leg pain 
associated with herniated disc fifteen years later.  

In September 2001, the RO denied the claim for service 
connection for a back disorder in that there was no evidence 
to link the veteran's current back condition to the resolved 
lumbosacral strain in service.  (The Board notes that the 
SSOC is mistakenly dated in February 2000.  Correspondence in 
the claims file reflects that the SSOC was actually issued in 
September 2001.  It is noted that the SSOC refers to evidence 
dated subsequent to February 2000.)  


Entitlement to service connection for a 
skin or eyelid disorder, variously 
diagnosed to include psoriasis, including 
as secondary to AO exposure.

Review of the veteran's service records reflects that he 
served in the Republic of Vietnam.  His SMRs reflect that he 
was treated for a scaly lesion of the right upper eyelid in 
April 1969.  The diagnosis was blepharitis.  Separation 
examination report was negative for any chronic skin 
disorder.  

Postservice private records show that the veteran was 
diagnosed as having psoriasis in 1978, 1980, and again in 
1989.  In April 1996, a diagnosis of cutaneous chronic 
psoriasis and plaques was made.  

Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with  38 U.S.C.A. § 5104 (West 1991 & Supp. 
2001).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (2001).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. App. 
263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions:  (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998). 

The Federal Circuit has specifically held that the Board may 
not consider a previously and finally disallowed claim unless 
new and material evidence is presented, and that before the 
Board may reopen such a claim, it must so find.  Barnett v. 
Brown, 8 Vet. App. 1 (1995); aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167 (1996). Fulkerson v. 
West, 12 Vet. App. 268 (1999).  "Moreover, once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler, supra.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110 (West 1991 & Supp. 2001);  38 C.F.R. § 3.303 
(2001).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001);  
38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  


This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309 will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (2001). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2001).




If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  

Chloracne or other acneiform disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea), 
acute and subacute peripheral neuropathy, prostate cancer and 
soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.309(e) (2001).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
acute and subacute peripheral neuropathy and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2001).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease. The 
expression "affirmative evidence to the contrary" will not be 
taken to require a conclusive showing, but such showing as 
would, in sound medical reasoning and in the consideration of 
all evidence of record, support a conclusion that the disease 
was not incurred in service.  38 C.F.R. § 3.307(d) (2001).


The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309 (2001).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all of the evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the veteran.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp 2001).




Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of the VCAA and what is required to 
substantiate his claim.  Specifically, the RO, through its 
issuance of a supplemental statement of the case (SSOC) in 
September 2001 has given the veteran notice of the 
information and evidence necessary to substantiate his claim.  
That is, he was provided with notice of the enactment of the 
VCAA of 2000, the regulations pertaining to service 
connection for the disabilities at issue, a rationale of the 
denial, and he was notified of his appellate rights.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Further, it is noted that a preliminary review of the record 
shows that VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
notes that a variety of extensive records have been 
associated with the claims folder including service medical 
records (SMRs), postservice private and VA treatment records, 
as well as a recent VA examination report.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Whether new and material evidence has 
been submitted to reopen a claim of 
service connection for a variously 
diagnosed back disorder.

In October 1981, October 1990, and again in March 1991, the 
RO denied service connection for a back disorder.  The 1991 
decision was not timely appealed and became final.  Again, 
the Board shall consider whether new material evidence has 
been submitted.  

As before, evidence pertinent to the veteran's claim has been 
submitted which was not in the record at the time of the 1991 
denial.  The evidence presented includes statements by the 
veteran, an additional record of inservice treatment for back 
symptomatology, and VA and private treatment records.  

It is the Board's determination that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a back disorder.  
38 C.F.R. § 3.156(a).  

The statements provided by the veteran are a restatement of 
contentions already considered at the time of the 1991 
denial.  Thus, they are not new and material evidence.  The 
additional service medical record of treatment for back 
symptomatology, in association with the evidentiary record, 
provides no basis to relate any current low back disorder to 
service on any basis.  

Moreover, the veteran's assertions that his postservice back 
conditions, to include lumbosacral strain, scoliosis and 
partial lumbarization of S1 and sacralized L5 or lumbarized 
L1, residuals of back injuries in 1971 and 1972, and 
postoperative herniated intervertebral disc, are of service 
origin is noted, but he is not competent to link any 
inservice manifestations to service on the basis of medical 
causation or etiology.  While he is competent to report 
manifestations of a disorder perceptible to a lay party, such 
as pain, he is not competent to link those manifestations to 
service on medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 494 (1992).  See Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions on medical causation do 
not constitute material evidence to reopen a previously 
denied claim).  

The medical records added to the file since the March 1991 
rating determination essentially show that the veteran has 
been treated postservice for continuing back symptoms which 
have resulted in numerous surgical procedures.  It is noted, 
however, that no aggravation of any preexisting back 
condition is indicated in the SMRs and no chronic back 
disorder was noted during service.  Additional diagnosis of 
back disorders was not made until after additional 
postservice back injuries in the early 1970s.  Moreover, an 
examiner, who recently examined the veteran and the claims 
file, has opined that the evidence is insufficient to 
establish a direct connection between the veteran's 
complaints of low back pain in service and his subsequent 
development of a herniated disc many years later.  Thus, no 
new and material evidence has been submitted to reopen this 
claim.  See Butler, supra.  


Service connection for a skin or eyelid 
disorder, variously diagnosed to include 
psoriasis, including as secondary to AO 
exposure. 

The Board has reviewed all the evidence of record and 
concludes that the preponderance of the evidence is against 
the claim for service connection.  

It is claimed that the veteran's chronic skin disorder, 
diagnosed as psoriasis, is of service origin, to include on 
the basis of AO exposure.  The claim for that disorder must 
be decided based upon the question of whether the competent 
and probative evidence establishes that this disorder was 
actually incurred in or aggravated by the veteran's active 
service, despite first being diagnosed postservice.  Hickson, 
supra; 38 C.F.R. § 3.303.  

Consideration of each of the disabilities at issue involves 
both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore, the probative value of proffered evidence of 
record in its whole.  Owens, v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d. 1447, 1481 (Fed. Cir. 1999(and 
cases stated therein).  

The evidence of record shows that the SMRs show treatment on 
one occasion for a scaly lesion on the right upper eyelid, 
diagnosed as blepharitis.  No chronic skin disorder was noted 
at separation.  Postservice records show treatment initially 
in 1978 for skin problems, now diagnosed as cutaneous chronic 
psoriasis and plaques.  
There is no competent medical evidence demonstrating that 
this or any other skin disorder, is etiologically linked to 
active service, to include on the basis of exposure to AO.  

While the veteran has asserted that he has a skin disorder as 
a consequence of service to include exposure to AO, the Court 
has held that while a lay person is competent to testify as 
to facts within his own observation and recollection, such as 
visible symptoms, a lay party is not competent to provide 
probative evidence as to matters requiring expertise derived 
from specialized medical education, training or experience, 
such as matters relating to a diagnosis or medical causation.  
Espiritu, supra.  



Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has the claimed condition related to his 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

For the reasons stated above, the Board finds that the 
veteran has failed to present evidence of a link, or nexus, 
between the claimed disability and his period of active 
service, to include any exposure to AO therein.  Furthermore, 
there is no evidence of a disease or disability for which 
inservice exposure to AO may be presumed.  See McCartt, 
supra.  

Accordingly, the Board finds that the claim for service 
connection for a skin or eyelid disorder, variously diagnosed 
to include psoriasis, must be denied.  Simply put, the 
veteran is not shown, by competent medical authority, to have 
a skin condition as a result of his service on any basis.  
See Hickson, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert, 
supra.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
variously diagnosed back disorder, the appeal is denied.  




Entitlement to service connection for a skin or eyelid 
disorder, variously diagnosed to include psoriasis, is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

